Case 2:20-cv-06383-SVW-PVC Document 24-3 Filed 12/01/20 Page 1 of 6 Page ID #:221



    1   Anoush Hakimi (State Bar No. 228858)
    2   anoush@handslawgroup.com
        Peter Shahriari (State Bar No. 237074)
    3   peter@handslawgroup.com
    4   THE LAW OFFICE OF HAKIMI & SHAHRIARI
        1800 Vine Street
    5   Los Angeles, CA 90028
    6   Telephone: (888) 635-2250
        Facsimile: (213) 402-2170
    7
        Attorneys for Plaintiff,
    8
        JAMES SHAYLER
    9
   10                        UNITED STATES DISTRICT COURT
   11                       CENTRAL DISTRICT OF CALIFORNIA
   12
        James Shayler,                            Case No.: 2:20-cv-06383-SVW-PVC
   13
   14              Plaintiff,                     Hon. Stephen V. Wilson
            v.
   15
                                                  DECLARATION OF JAMES
   16   S & E 786 Enterprise, LLC, a California   SHAYLER IN SUPPORT OF
        Limited Liability Company; and            PLAINTIFF’S MOTION FOR
   17
        Does 1-10,                                SUMMARY JUDGMENT
   18
                   Defendants.                    Date: January 4, 2021
   19
                                                  Time: 1:30 p.m.
   20                                             Courtroom: 10A
   21
   22
   23
   24
   25
   26
   27
   28

                  DECLARATION OF JAMES SHAYLER ISO PLAINTIFF’S MSJ
Case 2:20-cv-06383-SVW-PVC Document 24-3 Filed 12/01/20 Page 2 of 6 Page ID #:222



    1                        DECLARATION OF JAMES SHAYLER
    2
        I, James Shayler, declare as follows:
    3
    4         1.     I am over the age of eighteen, of sound mind, and capable of making

    5   this declaration. I am the Plaintiff in this action, wherein I have filed a Complaint
    6
        for violations of the Americans with Disabilities Act (ADA) and the Unruh Civil
    7
    8   Rights Act (UCRA). I make this declaration in support of Plaintiff’s Motion for
    9   Summary Judgment.
   10
              2.     I have knowledge of the matters contained herein, and they are true
   11
   12   and correct of my own personal knowledge, except for those matters stated upon
   13   information and belief, and as to those matters, I believe them to be true and
   14
        correct. If called and sworn as a witness, I could and would testify competently
   15
   16   hereto.
   17         3.     I am a disabled person. I suffer from an acute pinched sciatic nerve,
   18
        which causes my leg to give out at times. I have had two knee replacement
   19
   20   surgeries. I have difficulty walking and standing, and I have limited range of
   21
        movement in my legs.
   22
              4.     I use a cane daily to help me walk. When my pain is especially bad,
   23
   24   I use a walker instead. Sometimes my pain is so severe that I cannot be mobile,
   25
        i.e., I cannot walk around at all.
   26
   27
   28
                                         2
                  DECLARATION OF JAMES SHAYLER ISO PLAINTIFF’S MSJ
Case 2:20-cv-06383-SVW-PVC Document 24-3 Filed 12/01/20 Page 3 of 6 Page ID #:223



    1         5.     I have very limited use of my left arm as a result of an injury on the
    2
        job as a firefighter years ago and the subsequent surgery. I also have arthritis.
    3
    4         6.     Considering my permanent disabilities, the State of California has

    5   issued me a permanent disabled person parking placard.
    6
              7.     Because I have severely impaired mobility, and rely on a walker or
    7
    8   cane, I need ADA compliant routes of travel, parking, business interiors, and
    9   restroom facilities for full and equal access to public accommodations. Typically,
   10
        the greater the slope (or the steeper the incline) in a walkway, the greater my
   11
   12   difficulty in balancing and navigating my walker, and the greater the risk that I
   13   may fall.
   14
              8.     In August 2019, December 2019, and January 2020, I went to the
   15
   16   property located at 3300 S. La Cienega Boulevard, Los Angeles, California 90016
   17   (the “Property”). During my visits, I encountered the access barriers, conditions,
   18
        and/or violations identified in my complaint. See ECF Doc. 23, First Amended
   19
   20   Complaint (FAC) at ¶ 19; ECF Doc. 1, Compl. at ¶ 20.
   21
              9.     On the Property, there is a business called Chevron, including the
   22
        Chevron gas station and the Chevron Food Mart (“the business”). I visited the
   23
   24   business on three occasions, in August 2019, December 2019, and January 2020.
   25
              10.    During my visits, I could not easily access the Property and/or the
   26
        business. I had difficulty disembarking from the car, and walking/ maneuvering
   27
   28
                                       3
                DECLARATION OF JAMES SHAYLER ISO PLAINTIFF’S MSJ
Case 2:20-cv-06383-SVW-PVC Document 24-3 Filed 12/01/20 Page 4 of 6 Page ID #:224



    1   around given the obstacles in the route(s) of travel at the property. See ECF Doc.
    2
        23, FAC at ¶¶ 19-22; ECF Doc. 1, Compl. at ¶¶ 20-23. I experienced difficulty,
    3
    4   discomfort, and frustration. See ECF Doc. 23, FAC at ¶ 21; ECF Doc. 1, Compl. at

    5   ¶ 22.
    6
                11.   I need to walk on a smooth surface without changes in level because
    7
    8   I am at risk of tripping when I use my cane or walker. During my visits, the
    9   pavement was not smooth in the route connecting the sidewalk to the entrance of
   10
        the Chevron Food Mart building. Also, the pavement was not smooth in the
   11
   12   access aisle adjacent to the designated disabled parking space. There were also
   13   changes in level in the access aisle. I have been advised by my investigator that
   14
        these conditions/issues remain.
   15
   16           12.   I need full use of the access aisle and connecting route to the
   17   Chevron Food Mart building entrance because I use mobility devices. During my
   18
        visits, there was clutter in the way, making it difficult for me to maneuver my
   19
   20   mobility device(s) while walking from the access aisle to the building entrance. I
   21
        have been advised by my investigator that this condition/issue remains.
   22
                13.   I intend and plan to visit the Property again once the existing barriers
   23
   24   to access are removed (i.e., once the existing ADA violations are remediated).
   25
        The Property is conveniently located about ten (10) minutes from my home by
   26
        car.
   27
   28
                                        4
                 DECLARATION OF JAMES SHAYLER ISO PLAINTIFF’S MSJ
Case 2:20-cv-06383-SVW-PVC Document 24-3 Filed 12/01/20 Page 5 of 6 Page ID #:225



    1         14.    I presently remain deterred from visiting the Property because I am
    2
        aware that access barriers (i.e., conditions in violation of the ADA) still exist.
    3
    4         15.    I have reviewed the Declaration of Marc Friedlander, filed

    5   concurrently herewith, and am aware of the access barriers (i.e., non-compliant
    6
        conditions) he found during his inspection on October 21, 2020.
    7
    8         16.    The non-compliant conditions Mr. Friedlander observed, including
    9   with regard to the designated disabled parking space and access aisle, and the
   10
        ground in front of the air/water machine, constitute barriers to access for disabled
   11
   12   persons such as myself.
   13         17.    Because I use a walker, it is difficult for me to get out of my car,
   14
        unload my walker, and ambulate with the assistance of my walker when I am on a
   15
   16   sloping surface. It is difficult for me to traverse excess slopes in the designated
   17   disabled parking space, the adjacent access aisle, and the ground in front of the
   18
        air/water machine.
   19
   20         18.    It would be difficult for me to traverse the access aisle given the
   21
        severe change in level created by the hole in the ground, which poses a tripping
   22
        hazard, especially for cane/ walker users like me.
   23
   24         19.    I am also at risk of tripping on the mats outside and inside the store,
   25
        which are not secured to the ground.
   26
   27
   28
                                       5
                DECLARATION OF JAMES SHAYLER ISO PLAINTIFF’S MSJ
12/1/2020 2:04 PM      FROM: Office Depot ij951        P. 6 / 6
 Case 2:20-cv-06383-SVW-PVC Document 24-3 Filed 12/01/20 Page 6 of 6 Page ID #:226




    1         20.    Furthennore, my walker cannotfit through the aisles inside the
    2
        Chevron Food Mart when the placement of the product displays causes the aisles
    3
    4   to be too narrow.

    5         21.    Moreover, the higher grab bar in the restroom inside the Chevron
    6
        Food Mart makes it more difficult for me to use the restroom.
    7
    8         22.    Once the remaining violations have been remediated, making the

    9   Property safe for me, I plan to visit again to patronize the Chevron gas station and
   10
        Chevron Food Mart.
   11
   12         I declare under the penalty of perjury under the laws of the State of

   13   California and the United States of America that the foregoing is true and correct.
   14
        Dated: November 30, 2020
   15
   16                                                    di'4~
   17                                                   James Shayler

   18
   19
   20
   21

   22
   23

   24
   25
   26
   27
   28
                                                6
                DECLARATION OF JAMES SHA YLER ISO PLAINTIFF'S MSJ
